I join in the majority opinion that affirms the trial court's discovery orders under the law of the case doctrine. Given the privileged nature of the information at issue, I feel compelled to emphasize that the narrow exception to physician-patient privilege allowed here during the discovery phase of the litigation is confined to the unique factual circumstances presented in this case.
I would also re-emphasize the previous directives of this Court that `[o]nly those communications (which includes medical records) that relate causally or historically to the injuries relevant to the civil action may be discovered.' Porter v. Litigation Management, Inc. (May 11, 2000) Cuyahoga App. No. 76159, unreported, citing Ward v. Johnson's Indus. Caterers, Inc. (June 25, 1998), Franklin App. No. 97APE11-1531, unreported.